DETAILED ACTION
	This Office Action is in response to the Applicant’s Arguments filed on 12/15/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TERMINAL DISCLAIMER
	The TD filed on 12/15/2021 is acknowledged and approved. Therefore, the Double Patenting rejections made the Non-Final Office Action dated 12/15/2021 is hereby withdrawn.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, on pages 8-11, Applicant argues that Dutta and Lee do not
disclose the limitations of claim 1 due in part because the Applicant disagrees with the Examiner’s interpretation of the limitations “share object,” “secure view” and “view privileges” as recited in claim 1.
	In response Examiner respectfully disagrees, and submits that:
First, as currently recited, there is nothing in claim 1 that clearly defines or restricts what “share object,” “secure view” and “view privileges” are. Thus, these limitations are subjected to broadest reasonable interpretation (BRI.) Applicant is 
Second, the recited “share object” is broadly interpreted as an object that can be shared. As explained in the Non-Final Office Action dated 08/18/2021, the data repository in Dutta, which includes objects such as databases, tables, queries, contextual information, and etc. is being equated to the recited “share object” because information stored in the databases, tables and etc. can be shared with other users (at least figure 6, [0027]-[0032][0048][0074][0076].) As such, the data repository in Dutta is clearly equivalent to the recited “share object.”
The recited “view privileges” is broadly interpreted as whether or not permission is given to certain entities to view/access data. Dutta discloses owner of data determines who has and who does not have permission to access/view which piece of his data (at least [0029], underlying details.) So, permissions/no permissions to access/view the owner’s data is equivalent to the recited “view privileges” because these permissions/no permissions dictate who gets to access/view and who does not get to access/view the data.
The recited “secure view” is broadly interpreted as a view that has been subjected to some security process to ensure it is safe. Dutta discloses before certain information can actually be viewed/displayed in response to a request, the request is subjected to the security process to check security expressions, and a determination to whether display/view the information is made based on satisfactions of the security expressions subjected in the security process. So, when the information is finally secure view” because it has been subjected to the security process to ensure it is safe. 
	In an example discloses by Dutta, when the owner of the data defines who can access which portion of his data stored in a table for instance, the owner links/associates, using a component (processor) of the database schema, a grant permission (view privilege) with a particular user to a particular data field (i.e.: salary corresponds to one or more of a plurality of underlying details of a share object.) In addition, to further control his data, the owner restricts the salary field the User1 can access by limiting the salary amount to <100000 via a security expression (at least [0048-0056].)  So, only salaries in the amount of <100000 will be visible (secure view) to the User1. 
	Last but not least, as also explained in the Non-Final Office Action, Dutta discloses when a request to access any underlying details of the share object is received, only security expressions suitable for the query are retrieved and applied the query to prevent disclosing/leaking of data that is not supposed to be visible ([0043]-[0045][0069]-[0070][0076][0078].)  As admitted in the Non-Final Office Action, Dutta does not disclose the prevention of data leak is done by using a projection that does not match any rewrite rule preconditions to rewrite a query plan of the request.  So, Lee was brought in to cure the deficiency of Dutta, because Lee discloses a projection operator is used with predetermined input information (at least figures 4&5, [0086][0087][0090] [0094].) From Lee’s disclosure, one of ordinary skill in the art would recognize that if a projection is applied to input information that is not recognized/matched with the 
As such, contrasting to the Applicant’s arguments, the combination of Dutta and Lee discloses all the limitations of claim 1.
	
	Regarding claims 2-30, see Response to Arguments for claim 1 above.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2005/0177570 A1-hereinafter Duta) and in view of Lee et al. (US 2015/0370853 A1-hereinafte Lee).
Regarding claim 1, Dutta discloses a method comprising: 
associating, by one or more processors, view privileges of a secure view with one or more of a plurality of underlying details of a share object of a first account such that each of the one or more underlying details of the share object comprises a definition of the secure view (at least figure 6, [0027]-[0032][0048][0074][0076], at least  tables, databases and data securities within the data repository are collectively interpreted to be equivalent to the recited “share object”, associating access to particular data (underlying details) in row, column or table and the particular data comprises permission from owner to access) and 
in response to receiving a request from a second account to access any underlying details of the share object, prevent expressions that do not originate from the secure view from being pushed down below a boundary of the secure view (at least [0043]-[0045][0069]-[0070][0076][0078], upon receiving a query, only security expressions suitable for the query are retrieved).
Dutta does not explicitly disclose the prevention done is by using a secure projection that does not match any rewrite rule preconditions to rewrite a query plan of the request.
However, Lee discloses using a projection that matches any rewrite rule preconditions to rewrite a query plan (at least figures 4 & 5[0086]-[0087][0090][0094], projection operator is used with predetermined input information ). From this, one of ordinary in the art would recognize that if a projection is applied to input information that is not recognized/matched with the predetermined input information, then no query plan would be returned, and thus, no information would be pushed down.  As such, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teaching of Lee into the method of Dutta to improve optimization of query execution plans (at least [0002]).

Regarding claim 2, Dutta and Lee disclose the method of claim 1. Dutta also discloses granting, to the second account, cross-account access rights to the share (at least [0074], data is made available for requester to access).

Regarding claim 3, Dutta and Lee disclose the method of claim 1. Dutta also discloses wherein rewriting the query plan of the request further comprises: 
annotating expressions originating from the secure view to designate them as originating from the secure view (Dutta-at least [0078]-[0091]), 
Dutta also discloses expressions designated as originating from the secure view have certain stipulations (at least [0083]-[0088]). As such, one of ordinary-skilled in the art would be reasonable to conclude that expressions that do not originate from the secure view will not have one or more of these certain stipulations.  
Therefore, one of ordinary-skilled in the art before the effective filing date of the claimed invention would be motivated to not combine expressions originating from the secure view with expressions that do not originate from the secure view to protect the method from carrying out functions that are not permitted by the creator.

Regarding claim 4, Dutta and Lee disclose the method of claim 1. Dutta also discloses rewriting the query plan of the request further comprises: 
implementing expressions that are not designated as originating from the secure view with a special projection operator that behaves identically to a standard projection but does not match any rewrite rule preconditions such that relevant rewrites of an expression that does not originate from the secure view are not applied (Dutta-at least [0034], no result is returned or changes made).

Regarding claim 5, Dutta and Lee disclose the method of claim 1. Dutta also discloses rewriting the query plan of the request further comprises: 
implementing any filter expression by copying a filter expression on pullup through a secure projection such that an original predicate remains below the secure projection to ensure that all security-related filtering occurs before evaluation of any expression outside of the secure view ([0033]-[0034][0066][0126], security expressions are evaluated prior to non-security expressions).

Regarding claim 6, Dutta and Lee disclose the method of claim 1. Dutta and also discloses rewriting the query plan of the request further comprises: determining one or more expressions that are safe and annotating the one or more expressions with their safety properties (at least [0034][0065]-[0066], determine if expression is safe); and 
enabling transformations that allow an expression to be pushed through the boundary of the secure view if it is deemed safe ([0033]-[0034][0065][0073], if expression is determined safe, expression is pushed).

Regarding claim 7, Dutta and Lee disclose the method of claim 1. Dutta also discloses an expression may deemed safe if the expression is known to produce no errors and the expression does not contain a user defined function (UDF) (at least [0034].)

Regarding claim 8, Dutta and Lee disclose the method of claim 1. Dutta also discloses an underlying detail of the share object comprises one or more of: a structural (at least [0028], rows, tables and/or columns.)

Regarding claim 9, Dutta and Lee disclose the method of claim 1. Dutta also discloses generating, within the second account, an alias object that references the share object; and 
linking the alias object to the underlying details, wherein the second account directs the request to access any underlying details of the share object to the alias object and accesses the underlying details using access rights of the share object ([0042][0069].)

Regarding claim 10, Dutta and Lee disclose the method of claim 1. Dutta also discloses wherein granting the second account cross-account access rights to the share object comprises including the second account in a list of accounts having access rights to the share object in the first account (at least [0048.)

Claim 11 is rejected for the same rationale as claim 1 above.
Claim 12 is rejected for the same rationale as claim 2 above.
Claim 13 is rejected for the same rationale as claim 3 above.
Claim 14 is rejected for the same rationale as claim 4 above.
Claim 15 is rejected for the same rationale as claim 5 above.
Claim 16 is rejected for the same rationale as claim 6 above.

Claim 18 is rejected for the same rationale as claim 8 above.
Claim 19 is rejected for the same rationale as claim 9 above.
Claim 20 is rejected for the same rationale as claim 10 above.
Claim 21 is rejected for the same rationale as claims 1 & 11 above.
Claim 22 is rejected for the same rationale as claims 2 & 12 above.
Claim 23 is rejected for the same rationale as claims 3 & 13 above.
Claim 24 is rejected for the same rationale as claims 4 & 14 above.
Claim 25 is rejected for the same rationale as claims 5 & 15 above.
Claim 26 is rejected for the same rationale as claims 6 & 16 above.
Claim 27 is rejected for the same rationale as claims 7 & 17 above.
Claim 28 is rejected for the same rationale as claims 8 & 18 above.
Claim 29 is rejected for the same rationale as claims 9 & 19 above.
Claim 30 is rejected for the same rationale as claims 10 & 20 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438